PER CURIAM.
[1, 2] The decree adjudged unfair competition, awarded injunction, directed that defendant “now deliver up” for destruction any of the imitative articles “which it may have on hand,” and ordered a reference for an accounting of profits and damages. *139This decree must be deemed interlocutory, upon the authority of Maas v. Lonstorf (C. C. A. 6th Cir.) 166 Fed. 41, 91 C. C. A. 627. TJie direction for destruction is only for incidental relief, and does not, beyond recall, dispose of the main controversy, as in Thomson v. Dean, 74 U. S. (7 Wall.) 342, 19 L. Ed. 94; if this' direction could distinguish from Maas v. Lonstorf, the burden would be on appellant to show that there were such articles on which the decree would thus take present final effect, and this burden is not met; and the statute permitting appeals from interlocutory orders has, as to this class of cases, removed the hardship which was the basis of the exception to the general rule that a decree is not final and appealable if a judicial accounting remains to be taken and reviewed.
Motion granted. The clerk will deliver to appellant, for use in a future appeal, all except five copies of the printed record.